Citation Nr: 1043316	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right hip pain, claimed 
as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for right lower extremity 
radiculopathy, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to an increased rating greater than 20 percent 
for right knee medial meniscus tear with degenerative joint 
disease (DJD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1958 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Board notes the Veteran also perfected appeals seeking 
entitlement to service connection for a right ankle disability 
and a right leg length discrepancy.  These claims were granted in 
March 2010 and August 2010 rating decisions respectively and, 
therefore, they are no longer before the Board here.

The case was brought before the Board in August 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right hip pain, diagnosed as right sacroiliac 
DJD, is attributable to service-connected shortening of the right 
lower extremity.

2.  The Veteran does not currently have radiculopathy or any 
other neurological abnormality attributed to service or a 
service-connected disability.  

3.  The Veteran's right knee disability is manifested by pain, 
joint effusion, limited flexion no worse than 90 degrees and 
limited extension no worse than 15 degrees.  


CONCLUSION OF LAW

1.  The Veteran's right sacroiliac DJD, claimed as right hip 
pain, is due to service-connected shortening of the right lower 
extremity and, therefore, service connection is warranted.  
38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§  3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The Veteran's claimed right leg radiculopathy is not 
proximately due to or the result of any incident of service or 
service-connected disease or injury, to include service-connected 
right knee disability,  nor may it be presumed to have occurred 
therein.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §  3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The criteria for a disability rating greater than 20 percent 
for right knee medial meniscus tear with DJD have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, DCs 5010, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in June 2005 and October 2009.  Those letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
2009 letter also explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

For service connection claims, the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  With regard to service connection claims, the 
Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

For increased rating claims, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2005, 
2006 and, most recently in 2010.  These examinations are adequate 
because they are based on a thorough examination, a description 
of the Veteran's pertinent medical history, a complete review of 
the claims folder and appropriate diagnostic tests, to include x-
ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).  

Further examination or opinion is not needed on the radiculopathy 
claim because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition has been diagnosed or may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Further examination or opinion is not needed on the right knee 
claim because there is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
disability since he was last examined.  As indicated above, the 
VA examination reports of record are thorough and supported by VA 
outpatient treatment records.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claims.  

Service Connection 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis or organic 
diseases of the nervous system may be established based on a 
legal "presumption" by showing that either manifested itself to 
a degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no 
legal presumption is applicable because there is no evidence of 
arthritis of the hip or radiculopathy of the right leg within one 
year of separation from the military.  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran's military records indicate the Veteran served as a 
light weapons infantryman and earned his parachute badge 
completing several parachuting jumps.  His service treatment 
records note treatment for a bruised hip in September 1959 prior 
to separation from the military, but his separation examination 
did not note any orthopedic or neurologic complaints.  Indeed, 
his September 1959 separation examination did not note any 
abnormalities.  His service treatment records are devoid of any 
findings consistent with in-service incurrence of chronic hip or 
right leg disabilities, to include arthritis or radiculopathy.  

The Veteran claims he has chronic right hip and right leg 
radiculopathy problems either directly due to his duties as a 
paratrooper or, in the alternative, attributable to his service-
connected right knee injury.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
See 38 C.F.R. § 3.310. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Veteran is currently service-connected for residuals of a 
right medial meniscus tear with degenerative joint disease (DJD).  
During the pendency of this appeal, the Veteran was also granted 
service connection for other disabilities associated with his 
right knee disability, to include (among others) myofascial pain 
syndrome of the low back with mild spurs in the right sacroiliac 
joint, shortening of the right lower extremity, and tendinitis of 
the right ankle. 

Again, the Veteran's service treatment records indicate a single 
treatment entry for a "bruised hip," but are otherwise silent 
as to any complaints, treatment or diagnoses of a chronic right 
hip or chronic neurological disorder.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service, or a service-connected 
disability.  

Right Hip

The pertinent inquiry here, then, is whether the Veteran has a 
disorder responsible for his right hip pain that can be 
attributed to his in-service injury, his service-connected right 
knee, any other service-connected disability or any other 
incident of his military service.  The Board concludes he does.

After service, the Veteran claims he suffered with chronic right 
hip pain that grew steadily worse due to his right knee, which is 
partially manifested by an abnormal gait.  In support of his 
claim, the Veteran submitted several statements from his private 
chiropractor indicating a relationship between his right knee and 
right hip condition.  Dr. Kenny, D.C., in a February 2006 
statement for example, indicated that the Veteran's right knee 
rotates 90 degrees when he walk which creates a "kinetic chain 
into aberrant function" to include affecting the right hip.  It 
is unclear from the statements, however, whether Dr. Kenny 
actually is diagnosing the Veteran with a right hip disability.  
Rather, Dr. Kenny speaks mainly about the Veteran's complaints of 
pain in the right hip.  

In contrast, VA examiners throughout time have consistently 
indicated the Veteran does not have a right hip disorder.  In 
October 2005, the Veteran was afforded a VA examination where the 
examiner noted the Veteran's complaints of right hip pain, but 
found x-rays of the right hip returned within normal limits.  
Indeed, the Veteran denied pain in the groin area and did not 
exhibit limited motion of the right hip.  Rather, the Veteran's 
complaints of pain, which he described as "hip pain" where 
actually in right sacroiliac (SI) joint area.  Similarly, the 
Veteran was afforded an additional VA examination in Mary 2006 
where the examiner again noted a "normal physical exam of the 
right hip."  

VA outpatient treatment records note the Veteran's complaints of 
pain in the SI joint area, which the Veteran describes as right 
hip pain.  

The Veteran was again afforded a VA examination in January 2010 
to ascertain whether the Veteran's complaints of right hip pain 
could be attributed to any diagnosable condition related to a 
service-connected disability or his military service.  The 
Veteran again described to the examiner that he has right hip 
pain chronically since his military service.  The Veteran, 
however, denied any groin pain and he did not exhibit any limited 
motion of the right hip on examination.  Rather, the "hip" pain 
described by the Veteran was ascertained by the examiner to not 
really be a hip problem.  Rather, the Veteran's pain complaints 
truly stemmed from the SI joint area.  In that regard, the 
examiner diagnosed the Veteran with "right sacroiliac 
degenerative joint disease," which the examiner related to the 
Veteran's "claimed hip condition."  In regard to etiology, the 
examiner opined that the Veteran's right sacroiliac joint 
degenerative changes are "more likely than not related to the 
[Veteran's] leg length discrepancy."

In short, medical evidence conclusively indicates that although 
the Veteran has complained of chronic right hip pain through the 
years, he does not actually have a hip condition.  No medical 
professional has ever diagnosed the Veteran with a hip condition, 
other than noting his complaints of chronic pain.  VA examiners 
through the years, moreover, consistently indicate that the 
Veteran has actually denied pain in the hip joint and has not 
demonstrated any limited motion of the hip joint.  X-rays through 
the years similarly have been negative as to any chronic disorder 
of the right hip.

Rather, the Board concludes the medical evidence establishes the 
Veteran's hip pain complaints are actually due to sacroiliac 
degenerative joint disease (SI DJD).  The Board finds persuasive 
the January 2010 opinion which relates the Veteran's SI DJD to 
his leg length discrepancy, causing "increased stress on the 
joint."  As indicated above, the Veteran is service-connected 
for his leg length discrepancy.

Although the Veteran did not specifically claim entitlement to 
service connection for SI DJD, secondary to service-connected 
right leg length discrepancy, the Board finds the Veteran's 
complaints of right hip pain have persuasively been medically 
attributed to his SI DJD.  In turn, his SI DJD has been medically 
attributed to a service-connected disability.

As such, resolving all reasonable doubt in favor of the Veteran, 
the Board finds entitlement to service connection of SI DJD, 
claimed as right hip pain, is warranted. 

Right Leg Radiculopathy

Here, the Veteran claims he suffers with right leg pain, weakness 
and numbness after prolonged use.  He believes this is due to his 
service-connected right knee disability.   

Again, any disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The first pertinent inquiry with regard to the Veteran's 
complaints of right leg radiculopathy is whether a current 
disability exists.  The Board concludes it does not. 

After service, the claims file is silent as to any complaints, 
treatment or diagnoses related to radiculopathy until 2005, 
nearly five decades after service, when the Veteran filed this 
claim.  At that time, the Veteran indicated his right leg goes 
numb after prolonged use.
 
His chiropractor, Dr. Kenny, D.C., indicated in a July 2005 
statement that he treats the Veteran for, among other things, 
right sciatica.  In February 2006, Dr. Kenny elaborated 
explaining how the Veteran's right leg numbness, weakness and 
sciatica is ultimately due to the change in biomechanics because 
of the Veteran's right knee disorder and right leg shortening.  

In October 2005, the Veteran was afforded a VA examination where 
the examiner noted Dr. Kenny's findings of right sciatica.  The 
examiner opined that the Veteran's symptoms of numbness are most 
consistent with a diagnosis of radiculopathy, but radiculopathy 
"would not be related to the [Veteran's] right knee condition."  

The Veteran was then afforded a neurological VA examination in 
May 2006 where the examiner noted a "normal" neurological 
examination other than localized tenderness in the right lower 
paraspinals in the buttock area.  This localized tenderness was 
associated with the diagnosis of "myofascial pain syndrome."  
The examiner specifically found "no evidence of lumbosacral 
radiculopathy."

The Veteran was also afforded a VA spine examination in August 
2007 where the examiner similarly diagnosed the Veteran with 
myofascial pain syndrome of the lumbar spine.  At that time, 
neurological examination of the lower extremities was "entirely 
normal."

The Veteran was afforded an additional VA examination in January 
2010 to reconcile the conflicting medical evidence.  Similar to 
the 2006 and 2007 VA examiners, the 2010 examiner found 
neurological testing to be within normal limits.  Rather, the 
examiner diagnosed the Veteran with "myofascial strain through 
the lumbar paraspinal muscles with trigger/tender point 
reproducing the [Veteran's] symptoms of radiating pain and 
tingling to the right lower extremity."  That is, the examiner 
did not identify any separate, identifiable neurological 
impairment of the right lower extremity, but rather attributed 
the Veteran's complaints of pain and numbness of the right leg as 
manifestations of the Veteran's already service-connected 
myofascial pain syndrome.  The examiner opined that the Veteran's 
complaints of pain and numbness of the right leg are "related to 
a tender-point trigger point in the lumbar paraspinal muscles" 
and "related to his condition of myofascial strain of the lower 
back." 

The Board also finds noteworthy that the Veteran was also 
recently afforded a VA examination for his spine condition in 
October 2009 where the examiner indicated that the Veteran did 
not really describe "radicular symptoms."  The examiner also 
did not find evidence of neurological impairment on examination.  

In short, the medical evidence in this case largely indicates the 
Veteran does not currently have radiculopathy.  Although the 
Veteran's private chiropractor and a 2005 VA examiner attributed 
the Veteran's complaints of pain and numbness of the right leg to 
"sciatica" or "radiculopathy" there is no indication that 
these diagnoses were the result of actual diagnostic tests.  
Rather, VA examinations from 2006 to 2010 consistently indicate 
neurological testing of the Veteran's right lower extremity 
returned within normal limits.  

The 2010 VA examiner, moreover, attributed the Veteran's 
complaints of numbness and weakness of the right lower extremity 
as manifestations of his already service-connected myofascial 
pain syndrome of the low back.  The Board finds the most 
persuasive medical evidence simply does not confirm a separate 
identifiable disorder attributable to the Veteran's military 
service or a service-connected disability.   

The Board has considered the Veteran's statements and the 
statements submitted from his family members.  In accordance with 
the recent decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), the Board concludes that the lay evidence presented by 
the Veteran concerning his continuity of symptoms after service 
is generally credible and ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  However, the Veteran's 
claim fails based upon the preponderance of the medical evidence 
indicating the Veteran does not currently have a neurological 
disability.  

Service connection requires first and foremost evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
most persuasive medical evidence in this case, as outlined above, 
indicates the Veteran's complaints of radiating pain and numbness 
of the right lower extremity are merely manifestations of an 
already service-connected disability rather than a separate, 
identifiable neurological disorder.  For these reasons, the Board 
concludes entitlement to service connection for right lower leg 
radiculopathy is not warranted.

Increased Rating (Right Knee)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased 
rating the primary concern is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are also appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case staged ratings 
are not appropriate because, as will be discussed more thoroughly 
below, the Veteran's right knee disability was of consistent 
severity throughout the appellate time frame.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. § 4.45.  

The Veteran's right knee disability is currently rated under 
Diagnostic Code 5261 for limited extension.  The general rating 
schedules for limitation of motion of the knee are 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees.  A 20 percent disability 
rating is assigned for flexion limited to 30 degrees; and a 30 
percent disability rating is assigned for flexion limited to 15 
degrees.  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees.  A 20 
percent disability rating is assigned for extension limited to 15 
degrees.  A 30 percent disability rating is assigned for 
extension limited to 20 degrees.  A 40 percent disability rating 
is assigned for extension limited to 30 degrees; and a 50 percent 
disability rating is assigned for extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a.

The Veteran complains of right knee pain, giving out, episodes of 
dislocation, and limited motion.  

Private treatment records from the Veteran's chiropractor 
indicate the Veteran has received ongoing treatment for his right 
knee.  A 2005 treatment record indicates the Veteran's right knee 
pain and overall symptoms worsen with "activities of daily 
living including manual work with a tractor."  

More recent private treatment records from a private orthopedic 
group dated from January 2010 to April 2010 indicate ongoing 
right knee pain treated with conservative treatment of 
medications, cortisone injections and aspiration of the Veteran's 
Baker's cyst.  Surgery was indicated as a last resort, but from 
the records it does not appear surgery was recommended in the 
near future.

The Veteran was initially afforded a VA examination in October 
2005 where the examiner noted the Veteran's complaints of pain, 
locking, dislocation and giving out.  On examination the examiner 
noted degenerative changes about the right knee with atrophy of 
the right quadriceps muscle.  The right knee was tender to 
palpation with range of motion from 0 degrees extension to 110 
degrees flexion.  On repetition, the examiner noted a decrease in 
extension to 15 degrees and a decrease in flexion to 90 degrees 
due to pain.  The examiner found no evidence of instability.

The Veteran was afforded an additional VA examination in May 2006 
where the examiner noted the Veteran's complaints of pain, 
weakness, stiffness, locking and giving out.  The examiner noted 
the Veteran did not use a brace or use physical therapy, but did 
use a cane, which he purchased for himself.  The examiner further 
noted the Veteran worked for a long time after service as a 
farmer, a very manual labor-intensive job, until he retired.  On 
physical examination, the examiner did not notice any swelling or 
edema.  The right knee was tender to touch with range of motion 
from 0 degrees extension to 110 degrees flexion, decreasing to 
105 degrees flexion on repetition.  Ligaments were noted to be 
stable.  The examiner diagnosed the Veteran with mild to moderate 
DJD with patellar spurring. 

Most recently, the Veteran was afforded a VA examination in 
January 2010 where the examiner noted right knee edema at that 
time as well as tenderness to palpitation.  The examiner noted a 
palpable soft mass, painful to touch and a five degree varus 
alignment deformity.  Range of motion revealed normal extension 
and flexion limited to 110 degrees, with no change on repetition.  
The examiner diagnosed the veteran with right knee medial 
meniscus tear with DJD and Baker's cyst.  

A VA MRI dated September 2006 confirmed DJD, Baker's cyst and 
stable, intact ligaments.  The MRI further noted no sizable joint 
effusion.  A private MRI dated January 2010, further confirmed 
intact ligaments and no medial meniscal tear.  In contrast, 
however, the January 2010 MRI noted a "large joint effusion."  
Strangely enough, an April 2010 private treatment record from the 
same facility indicates the right knee revealed at that time 
"trace effusion." 

In short, the Veteran's right knee disability is mainly 
manifested by pain and limited motion, no worse than 15 degrees 
extension and 90 degrees flexion.  There is also some medical 
evidence of joint effusion and edema as well as a meniscal tear, 
albeit inconsistent evidence.  Medical evidence consistently 
finds, however, that the Veteran's ligaments are intact and 
stable.

From the medical evidence, the Board concludes the Veteran's 
limited motion does not warrant a rating greater than 20 percent 
under DC 5260 or DC 5261.  The Board notes that the Veteran's 
functional loss was considered. 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. 202.  The Veteran's 20 percent rating is 
primarily based on symptoms of pain, limited motion and 
functional loss.  The medical evidence indicates the Veteran uses 
a cane and, the most recent January 2010 examiner, noted a five 
degree varus alignment and leg length discrepancy causing an 
abnormal gait.  His right knee causes functional limitations, 
such as limited ability to walk, stand, stoop, climb or kneel.  
The current 20 percent rating is taking into account the worst 
limited motion measured after repetition due to functional loss, 
namely extension limited to 15 degrees.  This limited motion was 
only observed by one examiner in 2005.  More recent VA examiners 
consistently note full extension, even on repetition and taking 
into account functional loss.   The Veteran's right knee 
disability is mainly manifested by pain, tenderness and limited 
motion, which is already compensated under the current rating 
assigned. Thus, no increased rating due to functional loss is 
warranted for the right knee.

As indicated above, x-rays also confirm the Veteran has DJD of 
the right knee.  DC 5003, for degenerative arthritis, does not 
provide for a rating greater than 10 percent for arthritis found 
in one major joint.  See 38 C.F.R. § 4.71a, DC 5003.  

The Board notes that there are other Diagnostic Codes relating to 
knee disorders.  Knee disabilities may also be rated for 
symptomatic removal of or dislocated cartilage.  Under DC 5259 a 
10 percent rating is assigned where there is evidence of removal 
of the semilunar cartilage, which is symptomatic.  38 C.F.R. § 
4.71a, DC 5259.  DC 5259 does not provide for a rating greater 
than 10 percent, but under DC 5258, a 20 percent rating is 
warranted where dislocated semilunar cartilage results in 
frequent episodes of "locking," pain, and effusion into the 
joint.  Id. at DC 5258.  In this case, as mentioned above, there 
is some x-ray evidence of joint effusion, but DC 5258 does not 
provide for a rating greater than 20 percent.  

The Veteran's representative claims the Veteran should be awarded 
separate disability ratings for his diagnosis of arthritis of the 
right knee and his complaints of instability, locking and giving 
out.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   In this case, 
however, the 20 percent rating assigned under DC 5262 is for 
limited extension on repetition due to pain and weakness.  Many 
examiners noted the Veteran's extension to be within normal 
limits.  As explained above, the Veteran's right knee disability 
is manifested by pain, arthritis, limited motion and some 
evidence of joint effusion.  Due to these manifestations, the 
Veteran's range of motion was noted to decrease on repetition.  
This further decrease on repetition is the principal reason for 
his current rating.  Accordingly, separate ratings for joint 
effusion or arthritis, which are predicated on painful motion, 
would constitute unlawful pyramiding.  Id.

With regard to instability, rated under DC 5257, the VA Office of 
General Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 does 
not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  Additionally, 
in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  

In this case, however, as indicated above, although the Veteran's 
complaints of instability have been noted throughout time, 
medical examiners have consistently ruled out ligament 
abnormality upon diagnostic testing.  The Board finds, therefore, 
that DC 5257 is inapplicable here. 

The only other diagnostic codes related to the knee that provide 
for a rating greater than 20 percent include DC 5256 (ankylosis 
of the knee) and 5262 (impairment of the tibia and fibula).  The 
medical evidence consistently indicates no objective evidence of 
ankylosis or impairment of the tibia and fibula.  These 
diagnostic codes, therefore, are also inapplicable here.

In short, the Board finds no provision in which the Veteran may 
be entitled to a higher or separate rating for his right knee 
disability.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee and left ankle disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
right knee with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes the 
Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  

The Veteran worked after service as a farmer for many years until 
he voluntarily retired.  In 2005, a statement from his private 
chiropractor indicated the Veteran was still doing labor-
intensive activities, such as operating a lawn mower.  VA 
examiners, in contrast, note the Veteran does not do household 
chores due to his right knee and other service-connected 
disabilities.  The Board finds noteworthy that the Veteran is 
currently in receipt of a total disability rating based on 
individual unemployability, but the award was due to the 
aggregate affect of all his service-connected disabilities and 
not solely his right knee.  With regard to solely his right knee, 
medical evidence indicates the Veteran walks with a cane, which 
he purchased himself, and is currently undergoing conservative 
pain management treatment, to include cortisone injections.

The Veteran's current rating is based on his limited motion, pain 
and other functional loss.  The Board finds the described amount 
of functional limitation, as explained above, is already 
contemplated in the rating currently assigned.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a rating greater than 
already assigned for the Veteran's right knee.


ORDER

Entitlement to service connection for sacroiliac degenerative 
joint disease, claimed as right hip pain, is granted.

Entitlement to service connection for right lower extremity 
radiculopathy is denied.

Entitlement to a rating greater than 20 percent for right knee 
medial meniscus tear with degenerative joint disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


